Citation Nr: 0717359	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-38 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
protrusion, L4-5.

2.  Entitlement to service connection for major depression.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a post-operative 
right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for lumbar disc protrusion, L4-5 
and major depression, and found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a post-operative right ankle 
disability.  

The Board notes that in the February 2004 rating decision, 
the RO also denied an increased rating for a duodenal ulcer.  
The veteran's March 2004 notice of disagreement included this 
issue, and this issue was included in the October 2004 
statement of the case.  However, in a September 2004 rating 
decision, a decision review officer increased the rating for 
the service-connected duodenal ulcer to 20 percent.  
Thereafter, the veteran specifically excluded this matter 
from his November 2004 substantive appeal.  Accordingly, this 
issue is not in appellate status and will not be addressed in 
this decision.  

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
post-operative right ankle disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The medical evidence does not show that the veteran's 
currently diagnosed lumbar disc protrusion, L4-5 is related 
to disease or injury in service.  

3.  The medical evidence does not show that veteran's current 
major depressive disorder is related to disease or injury in 
service.  


CONCLUSIONS OF LAW

1.  Lumbar disc protrusion, L4-5 was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  Major depression was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In a November 2003 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, what information and evidence is 
needed to substantiate a claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence he had that 
pertained to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA treatment records, VA examination reports, and the 
veteran's lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting private medical reports and lay 
statements.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or a psychosis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends that he is entitled to service 
connection for lumbar disc protrusion, L4-5 and major 
depression.  However, after careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for these disabilities is not warranted because 
the evidence does not establish that the veteran's current 
lumbar disc protrusion, L4-5, and/or major depression began 
in or are otherwise related to his active military service.  

The veteran's service medical records reflect that he was 
seen in April 1992 for complaints of low back pain for one 
day.  He had been bench pressing weights when one of the 
weights shifted.  He quickly moved to the right to 
compensate.  When he woke up in the morning, he had back 
pain.  Clinical evaluation revealed that he had tenderness in 
the paraspinal muscles.  Leg raising test was negative and 
there was no leg pain or numbness.  The assessment was acute 
muscle strain of the back.  No other complaints of back pain 
were noted in service.  Private medical reports indicate that 
the veteran injured his back in June 2001.  He presented to 
the emergency room and explained that he had bent over and 
heard something crack.  He lay down on the floor for relief 
but then was unable to get back up.  He denied pain in the 
legs or numbness or tingling.  A MRI in July 2001 revealed an 
L4-5 posterior central disc protrusion and minor L5-S1 
degenerative disc disease.  Upon VA examination in December 
2003, the examiner concluded that it was not likely that the 
veteran's current back problems were related to the injury he 
experienced in service or to an altered gait pattern.  It was 
more likely related to the herniated disc that he sustained 
in 2001.  

Hence, the evidence shows that the veteran sustained an 
injury to his back in service and he has currently been 
diagnosed with a chronic back disability.  However, the 
medical evidence does not establish a nexus between those two 
elements.  Without medical evidence of a nexus between the 
veteran's current complaints and the injury he sustained in 
military service, service connection cannot be established.  
Moreover, the medical evidence fails to show that the veteran 
suffered from arthritis of the lumbar spine within one year 
after his discharge from service, and continuity of 
symptomatology has not been sufficiently demonstrated.  
Therefore, service connection is also not warranted on a 
presumptive basis or on the basis of chronicity.  

Service medical records also show that the veteran was seen 
in May 1991 with complaints of difficulty at work, sleep 
problems, family discord, visual hallucinations and suicidal 
ideations.  The provisional diagnosis was depression.  
However, after follow-up counseling, the assessment was 
dependent personality traits with occupational problems.  
Upon VA mental examination in December 2003, the veteran was 
diagnosed with major depressive disorder secondary to 
multiple life stressors and character pathology.  The 
examiner concluded that it was not related to the veteran's 
military service, including the car accident in which he was 
involved; and any preexisting pathology was not aggravated by 
his military service.  The Board concludes that without 
medical evidence of a nexus between the veteran's current 
complaints and his military service, service connection 
cannot be established.  Additionally, he has not been 
diagnosed with a psychosis.  Hence, the presumptive 
provisions are not applicable.  

While the veteran contends that his lumbar disc protrusion, 
L4-5 and/or major depression are related to his period of 
active military service, his statements do not constitute 
competent evidence of a medical nexus opinion.  See Espiritu, 
supra.  He has not submitted medical statements to support 
these contentions.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for lumbar disc protrusion, L4-5 is 
denied.

Service connection for major depression is denied.


REMAND

As to the issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
post-operative right ankle disability, the Board finds that 
the veteran was not provided a notice letter that informed 
him of the basis for the prior denial and the evidence needed 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Consequently, a remand is necessary to correct this 
procedural defect.  The letter should also advise notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in 
accordance with Dingess, supra. 
        
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to whether new and 
material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim.  The letter should 
explain the basis of the prior denial of 
service connection for a post-operative 
right ankle disability and indicate what 
evidence is necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient, in accordance with Kent, 
supra.  The letter should also advise the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


